DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1,
	Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes, the claim is directed to a non-transitory computer readable medium.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? Yes, determining whether first answer information has been cited in a generation process of a second answer information for a first inquiry based on history information is a mental process as it can be performed in the human mind.
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No. No practical application is recited, nor any meaningful field of use limitation.
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. The limitations of the history information indicating a citation histories regarding pieces of answer information is insignificant extra-solution activity to the judicial exception. The limitation of generating training data associating the first inquiry with the first answer 
	Independent claims 6 and 7 recite the same substantial subject matter as independent claim 1 and thus are subject to the same rejection.
	Dependent claims 2-5 recite, in part, determining that the first answer information has been cited in the generation process, generating a frequently asked question based on the first answer information, generating training data, and accumulating the training data. These claims do not add any limitations that would integrate the abstract idea into a practical application or add significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chua et al. US 2013/0024457 in view of Beamon et al. US 2014/0297571.
	Regarding claims 1, 6, and 7, Chua teaches “a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process” ([0040] “software module is implemented with a computer program product comprising a computer-readable medium containing computer program code”) 
“the process comprising: determining whether first answer information has been cited in a generation process of second answer information for a first inquiry based on history information” ([0030] “The FAQ generator 130 selects 450 a set of question-answer pairs from the classified CQA data and generates 460 FAQ data using the selected question-answer pairs of CQA data”) “stored in a storage device, indicating a citation histories regarding pieces of answer information” ([0006] “subset of the question and answer pairs within a cluster of a theme are associated with the theme and stored based on a relevance score and a quality score.” and “the stored data associated with a theme comprises one or more question and answer pairs having at least a threshold number of features associated with previously-identified high quality question and answer pairs”)
	Chua however does not explicitly teach generating training data. Beamon however teaches “generating training data associating the first inquiry with the first answer information when the first answer information has been cited in a generation process” (Beamon [0032] “The changes made, via the GUI, to the ranked listing of candidate answers and sets of evidence passages associated with the candidate answers, may be stored for later retrieval and use. Such information may be used to assist in training of the QA system, such as by adjusting scoring parameters, adjusting weights associated with documents or sources of content in the corpus of content, and other operational parameters of the QA system.”)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chua with that of Beamon since a combination of known methods would yield predictable results. As shown in Beamon, it is known in the art to generate training data from previous answers in a QA system and thus using technique 
	Note that independent claims 6 and 7 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such they are subject to the same rejection. The different embodiments, including a memory and processor, and method, are taught by Chua [0005] and [0034].
Regarding claim 2, the Chua and Beamon references have been addressed above. Chua further teaches “wherein the determining determines that the first answer information has been cited in the generation process when the first answer information has been cited in a generation process of third answer information and when the third answer information has been cited in the generation process of the second answer information” ([0030] “The FAQ generator 130 selects 450 a set of question-answer pairs from the classified CQA data and generates 460 FAQ data using the selected question-answer pairs of CQA data” determining a answer has been cited is the same regarding of which answer it is)
Regarding claim 3, the Chua and Beamon references have been addressed above. Chua further teaches “wherein the determining determines that the first answer information has been cited in the generation process when the first answer information has been directly cited in the generation process of the second answer information” ([0030] “The FAQ generator 130 selects 450 a set of question-answer pairs from the classified CQA data and generates 460 FAQ data using the selected question-answer pairs of CQA data” determining a answer has been cited is the same regarding of which answer it is)
	Regarding claim 4, the Chua and Beamon references have been addressed above. Chua further teaches “the process further comprising: generating a frequently asked question based on the first answer information, the frequently asked question including a second inquiry and fourth answer information corresponding to the second inquiry” ([0030] “The FAQ generator 130 selects 450 a set of question-answer pairs from the classified CQA data and generates 460 FAQ data using the selected question-answer pairs of CQA data.”); and 
“generating first training data and second training data, the first training data associating the second inquiry with the fourth answer information, the second training data associating the first inquiry with the fourth answer information” ([0006] “Using data from the thematic hierarchy, CQA data is retrieved from one or more CQA sources and used to train a classifier. In one embodiment, a classifier, such as Class-Feature-Centroid (CFC) classifier, is trained using data from one or more CQA sources”)
Regarding claim 5, the Chua and Beamon references have been addressed above. Chua further teaches “wherein the process further comprises: accumulating the generated training data in ([0006] “Using data from the thematic hierarchy, CQA data is retrieved from one or more CQA sources and used to train a classifier. In one embodiment, a classifier, such as Class-Feature-Centroid (CFC) classifier, is trained using data from one or more CQA sources.”); and 
“after pieces of training data is accumulated in the storage device, determining whether a predetermined number of training data determined to be cited in the determining and corresponding to a same answer information are stored in the storage device” ([0031] “For each theme of the classified CQA data, the FAQ generator 130 groups 522 a predetermined number of CQA data into multiple clusters (e.g., a K-means cluster), where the CQA data in a cluster share some common features related to the theme. The number of CQA data in a cluster is a configurable design choice”); and 
“when the predetermined number of training data are stored in the storage device, outputting the predetermined number of training data as data candidates used to generate frequently asked questions” ([0030] “The FAQ generator 130 selects 450 a set of question-answer pairs from the classified CQA data and generates 460 FAQ data using the selected question-answer pairs of CQA data.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/            Examiner, Art Unit 2124